250 F.2d 127
Fred WILLIAMS, Appellant,v.John F. MULCAHEY, District Director of Immigration and Naturalization at Detroit, Michigan, Appellee.
No. 13119.
United States Court of Appeals Sixth Circuit.
November 7, 1957.

Goodman, Crockett, Eden & Robb, Detroit, Mich., for appellant.
Fred W. Kaess, Dwight K. Hamborsky, U. S. Attys., Detroit, Mich., Charles Gordon, Regional Counsel, Immigration and Naturalization Service, St. Paul, Minn., for appellee.
Before McALLISTER, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court dismissing a complaint seeking injunctive relief from an order of deportation (sub nom. Williams v. Butterfield, D.C.D.E.Mich.1956, 145 F. Supp. 567). The appellant contends that the district court was in error in holding that the administrative finding of alienage was supported by substantial and probative evidence.


2
While the evidence at the deportation hearing on the issue of alienage was wholly documentary, it clearly was sufficient to support an inference that the appellant was born in England in 1906. The appellant not only declined to testify himself, but offered no documentary or third-party evidence of any kind to dispel the inference of alienage raised by the evidence offered by the government.


3
In holding that the government had sustained the burden of proving alienage by substantial and probative evidence, the district court did not consider the question whether the appellant's silence evoked an additional inference against him, and that is a question we do not reach here.


4
For the reasons stated in Judge Thornton's opinion, the order of the district court is affirmed.